Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 September 8, 2010 Moore, Oklahoma THIS NOTE HAS NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW (COLLECTIVELY, THE "SECURITIES LAWS"), AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE OR OTHERWISE TRANSFERRED UNLESS IT (I) IS REGISTERED OR QUALIFIED UNDER ALL APPLICABLE SECURITIES LAWS OR (II) IS EXEMPT FROM REGISTRATION OR QUALIFICATION UNDER SUCH LAWS AND THE ISSUER IS PROVIDED WITH AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED. PROMISSORY NOTE FOR VALUE RECEIVED, Vaughan Foods, Inc., an Oklahoma corporation (Debtor), promises to pay to Herbert B. Grimes (Lender), at the offices of the Debtor, on the dates listed in Schedule A (the Maturity Dates) the principal sum of EIGHT HUNDRED EIGHTY SIX THOUSAND, THIRTY-SEVEN DOLLARS, AND FORTY CENTS ($886,037.40), together with interest thereon at the rate of ten percent (10%) per annum, compounded daily. Lender may, at his option, elect to defer some or all of any scheduled payments listed in Schedule A. This Promissory Note replaces that certain Promissory Note dated July 26, 2010 in the amount $880,909.00, and is given in satisfaction of the remaining balance on that Promissory Note dated, June 30, 2010. This Promissory Note is executed on the date noted above and is effective as of September 8, 2010. Lender understands and agrees that the scheduled payments listed Schedule A include negative amortization provisions, such that some payments are not sufficient to satisfy all accrued interest through the dates of the payments, and that such insufficiencies shall be added to the principal balances, as necessary. If this Note, or any payment hereunder, falls due on a Saturday, Sunday or a day that is a public holiday in the State of Oklahoma, this Note shall become due or such payment hereunder, shall be made on the next succeeding business day and such additional time shall be included in the computation of any interest payable hereunder. Debtor may at its option prepay all or any part of the unpaid principal amount of this Note and accrued interest thereon, without premium or penalty. Any partial prepayment shall be applied first to interest and the remaining balance of such payment, if any, to principal. If any provision of this Note would require Debtor to pay interest hereon at a rate exceeding the highest rate allowed by applicable law, Debtor shall instead pay interest under this Note at the highest rate permitted by applicable law. Further agreed that the Lender and Debtor will review the prospects, liquidity position, projected cash flows and EBITDA position of the Debtor each calendar quarter, within 45 days after the end of each calendar quarter, for the purpose of evaluating the Debtors ability to meet the payments referred to in Schedule A without undue burden on the ability of the Debtor to continue as a going concern. If it is mutually determined that the Debtor is unable to meet the payment plan referred to in Schedule A, then the Lender and Debtor hereby agree to mutually determine an alternative payment plan. EBITDA means (a) Net Income, plus (b) Interest Expense, plus (c) to the extent deducted in the calculation of Net Income, depreciation expense and amortization expense, plus (d) income tax expense, if any.
